OO\lO\U\-PL»JN

\D

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

WulT£uEAn & Wum:um
10389 DouaLE R BLvD.
RENO, NV 89521

(775) 823-7700

 

JONA'I`HAN J. WHITEHEAD (NSB 4415)
WHITEHEAD & WHITEHEAD

10389 Double R Boulevard

Reno. NV 89521

(775) 823-7700

(775) 823-7709 (fax)
i011111|11111((L‘iiwhileheud.com

MICHAEL A. PINTAR (SBN 3789)
GLOGOVAC & PTNTAR

427 West Plumb Lane

Reno, NV 89509

(775) 333-0400

(775) 333-0412

mgimar§(£'gp|awreno.net

Attomeys for Defendam/Counterclaimant Reno Cab Company, lnc.

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

ATA[N SPECIALTY FNSURANCE
COMPANY, a Michigan corporation

Plaintiff,
vs.
RENO CAB COMPANY, INC. d/b/a RENO-
SPARKS CAB, a Nevada corporation, and
RICHARD L. WARNE, an individual,

Defendants.

 

RENO CAB COMPANY, INC. d/b/a RENO-

SPARKS CAB, a Nevada corporation, and

RICHARD L. WARNE, an individual,
Counterclaimant.

VS.

A'I`AIN SPECIAL'I`Y INSURANCE
COMPANY, a Michigan corporation,

Counterdefendant.

 

CASE NO. 3215-cv-00406-MMD-CBC

sT1PULAT10N FoR EXTENSION 0F
TIME FOR RENO CAB cOMPANY, INC

) T0 FILE rrs REPLY T0 ATAlN

) sPECIAerY msURANcE CoMPANY’s
) RESPONSE To M0T10N FoR

) RECONSIDERATION OF ORDER

§ GRANTING sUMMARY JUDGMENT IN
) FAVoR 01= ATAIN oN RENO CAB’s
) sEcoND AND THlRD coUNTER-

) cLAms FoR RELIEF (ECF No. 162)

) [FIRST REQUEST]

"/\'/\_/VV`/`/`/VV

\_/`/\/\_/`_/`/\_/\_/\_/

 

\OOO~`IO\U\-P‘WN»-

l-l»-‘»-o»-¢>-¢»-c»-lr-a,_¢»-¢
\DO°~`!O\Ll\-§UJN"-'O

20
21
22
23
24
25
26
27
28

Wum.-:HEAD & err.nmn
10389 Douatn R Bi.vo.
mo, Nv 89521

(775) 823-7700

 

Defendant/Counterclaimant Reno Cab Company, Inc., d/b/a Reno-Sparks Cab (“Reno
Cab”), by and through its undersigned counsel, and Plaintiff/Counter-Defendant Atain
Specialty Insurance Company (Atain), by and through its undersigned counsel, stipulate as
follows:

l. On October 10, 2018, Reno Cab filed a 1\/10tion for Reconsideration of Order
Granting Partial Summary Judgment in Favor of Atain on Reno Cab’s Second and Third
Counter-Claim for Relief (ECF No. 159);

2. On October 22, 2018, the parties stipulated to a brief extension for Atain to file
its opposition to the motion for reconsideration (ECF No. 160). The Court granted said request.
(ECF No. 161);

3. On October 30, 2018, Atain filed its Response to Motion for Reconsideration of
Order Granting Partial Summary Judgment in Favor of Atain on Reno Cab’s Second and Third
Counter-Claim for Relief (ECF No. 162);

4. The deadline for Reno Cab to file and serve its Reply to Atain’s Response to
Motion for Reconsideration of Order Granting Partial Summary Judgment in Favor of Atain
on Reno Cab’s Second and Third Counter-Clairn for Relief is Tuesday, November 6, 2018;

5. Reno Cab’S counsel requires a brief extension up and through Friday, November
9, 2018. Reno Cab requests the extension because:

a. Attorney Michael Pintar, Who prepared and filed the motion, is out of
the country;

b. Attorney Jonathan J. Whitehead Was unable to prepare last week due to
his busy calendar, including appearing at an arbitration on Friday, November 2, 2018 and other

conflicts which existed before the existing deadline.

 

|_‘

IT IS SO STIPULATED.

 

 

 

2
3 Dated this 5ch day of November, 2018. Dated this 5“' day of November 2018.
4 WHITEHEAD & WHITEHEAD MCKAY LAW FIRM CHTD.
5
6 /s/ Jonathan J. Whitehead /s/ Pamela A. McKay
7 Jonathan J. Whitehead (SBN 4415) Pamela A. McKay (SBN 7812)
10389 Double R Blvd. 9320 Sun City Blvd., Suite 104
8 Reno, NV 89521 Las Vegas, NV 89134
9 Attomeys for Reno Cab Company, Inc. Attomeys for Atain Specialty lnsurance
Company
10
IT IS SO ORDERED.
11
12 DATED this 5"1 ' day ofNovember, 2018.
13
14 M/
15 UNITED STATES MAGISTRATE JUDGE
16
17
l 8
19
20
21
22
23
24
25
26
27
28
WBITEHBAD & WHI'IIEEAD
10339 ooummstvn. 3

RENO. NV 89521
(775) 823~7700

 

